                 Case 1:20-cv-09327-GBD-BCM Document 8 Filed 02/12/21 Page 1 of 2




                                                                U.S. Department of Justice

                                                                United States Attorney                        2/12/2021
                                                                Southern District of New York
                                                                86 Chambers Street, 3rd floor
                                                                New York, NY 10007

                                                                February 12, 2021
          BY ECF
          Hon. Barbara C. Moses
          United States Magistrate Judge
          Daniel Patrick Moynihan United States Courthouse
          500 Pearl Street
          New York, New York 10007-1312

                         Re: Betancourt-Algarin v. Comm’r of Soc. Sec., No. 20 Civ. 9327 (GBD) (BCM)

          Dear Judge Moses:

                          This Office represents the Commissioner of Social Security (the “Commissioner”),
          the defendant in the above-referenced action brought pursuant to 42 U.S.C. § 405(g), in which the
          plaintiff appeals the Commissioner’s decision to deny her application for Social Security disability
          benefits.

                          I respectfully write to request, with the plaintiff’s consent, a 60-day extension of
          time for the Commissioner to file the certified administrative record in this case, from February
          16, 2021, to April 19, 2021. The extension is necessary due to delays in preparing the certified
          administrative record due to temporary workplace changes implemented by the Social Security
          Administration in response to the COVID-19 pandemic. These changes have significantly
          impacted the operations of the Social Security Administration’s Office of Appellate Operations
          and materially affected its ability to prepare certified administrative records and to obtain
          transcriptions of hearing recordings from private contractors.

                         The plaintiff consents to this request for an extension, and this is the first request
          for an extension of time in in this case. I thank the Court for its consideration of this request.

                                                        Respectfully,
Application GRANTED. No further extensions
of the deadline to file the certified                   AUDREY STRAUSS
                                                        United States Attorney
administrative record will be granted absent
compelling circumstances. SO ORDERED.                    /s/ Amanda F. Parsels
                                                BY:     AMANDA F. PARSELS
                                                        Assistant United States Attorney
                                                        Tel.: (212) 637-2780
________________________________                        Cell: (646) 596-1952
Barbara Moses, U.S.M.J.                                 Email: amanda.parsels@usdoj.gov
February 12, 2021
      Case 1:20-cv-09327-GBD-BCM Document 8 Filed 02/12/21 Page 2 of 2

                                                                     Page 2


cc:         Joseph Romano, Esq. (by ECF)
            Attorney for Plaintiff
